Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims  1-18, 21-25, 31-33, and 35-37 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. James Simmons on July 22, 2022.
The amendments to the Abstract, and to paragraph [0053] of the specification, and to claims 10, 16, 23, 25, 31, and 32, made by Applicant in the Amendment of July 1, 2022 are accepted and should be entered.  The new paragraph to be inserted after paragraph [0053], and numbered {0054], is also accepted and should be entered.
To be explicit, the paragraph that was originally numbered [0054] is hereby amended so as to be renumbered [0055].  The paragraph that was originally numbered [0055] is hereby amended so as to be renumbered [0056].  The paragraph that was originally numbered [0056] is hereby amended so as to be renumbered [0057].  The paragraph that was originally numbered [0057] is hereby amended so as to be renumbered [0058].  The paragraph that was originally numbered [0058] is hereby amended so as to be renumbered [0059].  The paragraph that was originally numbered [0059] is hereby amended so as to be renumbered [0060].
The paragraph that was originally numbered [0060] is hereby amended so as to be renumbered [0061].  The paragraph that was originally numbered [0061] is hereby amended so as to be renumbered [0062].  The paragraph that was originally numbered [0062] is hereby amended so as to be renumbered [0063].  The paragraph that was originally numbered [0063] is hereby amended so as to be renumbered [0064].  The paragraph that was originally numbered [0064] is hereby amended so as to be renumbered [0065]. 
The paragraph that was originally numbered [0065] is hereby amended so as to be renumbered [0066]. The paragraph that was originally numbered [0066] is hereby amended so as to be renumbered [0067].  The paragraph that was originally numbered [0067] is hereby amended so as to be renumbered [0068].  The paragraph that was originally numbered [0068] is hereby amended so as to be renumbered [0069].  The paragraph that was originally numbered [0069] is hereby amended so as to be renumbered [0070].  
The paragraph that was originally numbered [0070] is hereby amended so as to be renumbered [0071].  The paragraph that was originally numbered [0071] is hereby amended so as to be renumbered [0072].  The paragraph that was originally numbered [0072] is hereby amended so as to be renumbered [0073].  The paragraph that was originally numbered [0073] is hereby amended so as to be renumbered [0074].  The paragraph that was originally numbered [0074] is hereby amended so as to be renumbered [0075].  
The paragraph that was originally numbered [0075] is hereby amended so as to be renumbered [0076].  The paragraph that was originally numbered [0076] is hereby amended so as to be renumbered [0077].  The paragraph that was originally numbered [0077] is hereby amended so as to be renumbered [0078].  The paragraph that was originally numbered [0078] is hereby amended so as to be renumbered [0079].  The paragraph that was originally numbered [0079] is hereby amended so as to be renumbered [0080].  
The paragraph that was originally numbered [0080] is hereby amended so as to be renumbered [0081].  The paragraph that was originally numbered [0081] is hereby amended so as to be renumbered [0082].  The paragraph that was originally numbered [0082] is hereby amended so as to be renumbered [0083].  The paragraph that was originally numbered [0083] is hereby amended so as to be renumbered [0084].  The paragraph that was originally numbered [0084] is hereby amended so as to be renumbered [0085].  
The paragraph that was originally numbered [0085] is hereby amended so as to be renumbered [0086].  The paragraph that was originally numbered [0086] is hereby amended so as to be renumbered [0087].  The paragraph that was originally numbered [0087] is hereby amended so as to be renumbered [0088].  The paragraph that was originally numbered [0088] is hereby amended so as to be renumbered [0089].  The paragraph that was originally numbered [0089] is hereby amended so as to be renumbered [0090].  
The paragraph that was originally numbered [0090] is hereby amended so as to be renumbered [0091].  The paragraph that was originally numbered [0091] is hereby amended so as to be renumbered [0092].  The paragraph that was originally numbered [0092] is hereby amended so as to be renumbered [0093].  The paragraph that was originally numbered [0093] is hereby amended so as to be renumbered [0094].  The amendment made by Applicant on July 1, 2022 to the first sentence of paragraph [0093], now made paragraph [0094], should be entered into new paragraph [0094].  
The paragraph that was originally numbered [0094] is hereby amended so as to be renumbered [0095].  The paragraph that was originally numbered [0095] is hereby amended so as to be renumbered [0096].  The paragraph that was originally numbered [0096] is hereby amended so as to be renumbered [0097].  
Claim 8 (according to Applicant’s amendment of July 1, 2022) is hereby amended as follows:  In the first line, “1wherein” is hereby corrected to recite “1 wherein”. 

Allowable Subject Matter
Claims 1-18 and 21-25 are allowed.
Claims 31-33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Davis et al. (U.S. Patent Application Publication 2017/0340254), discloses a device comprising a Bluetooth chip, a sensor [although not a fashion-item-use-sensor], a transmitter, and a battery (paragraphs 116, 117, and 201); furthermore, the device is attached to or incorporated in clothing that can be called a fashion item.  Grigsby et al. (U.S. Patent Application Publication 2009/0147025) also discloses Bluetooth devices with transmitters attached to clothing (paragraph 20; Figures 2A and 2B).  Neither Davis nor Grigsby discloses the Bluetooth transmitter transmitting intermittent short pulses, but Lindsay et al. (U.S. Patent Application Publication 2005/0242957) teaches transmitting intermittent pulses, although in the context of ultra-wide band (UWB), rather than Bluetooth (paragraph 36).  Neither Davis nor Grigsby discloses transmitting a fashion-item-identification signal, but RFID tags identifying fashion items, or other items for sale in stores, are well-known.  It is noted, however, that both claim 1 and claim 37 recite interaction with a consumer located in a non-store location.
As per claim 1, neither Davis nor Grigsby discloses a machine washable coating deposited around the periphery of the device for protecting the interior of the device from repeated exposure to water, heat, and chemicals utilized to maintain the fashion item.  As per claim 37, neither Davis nor Grigsby discloses a machine washable coating deposited around the periphery of the wireless Bluetooth identity chip for protecting the chip from water, heat, and chemicals utilized in the process of laundering the fashion items.  Regarding both claim 1 and claim 37, Dixon (U.S. Patent Application Publication 2018/0122273) teaches smart labels on clothing, the smart labels unaffected by normal usage such as laundering, cleaning, pressing, washing, folding and wearing (Abstract; paragraph 2; see also paragraphs 6, 7, 9, 10, 11, 39 and 66; Figures 11B and 13).  However, despite the various prior art references with disclosures of some relevance to the claimed invention, these various references do not, in combination disclose, teach, or reasonably suggest the specific device of claim 1 or the specific system of claim 37.  
Claims 1-18 and 21-25 have also been analyzed under 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, as potentially directed to an abstract idea.  The device of claim 1 is not directed to an abstract idea or other judicial exception, and neither do any of the claims depending directly or indirectly from claim 1 make the claimed device directed to an abstract idea or other judicial exception.  Therefore, claims 1-18 and 21-25 are patent-eligible under 35 U.S.C. 101. 
Claims 31-33 and 35-37 have also been analyzed under 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, as potentially directed to an abstract idea.  The system of claim 31 is recited as performing commercial interactions, which may qualify as an abstract idea in the field of organizing human activity (Mayo test, Step 2A, Prong 1).  However, the system recited does not just generally link the use of a judicial exception (abstract idea) to a particular technological environment or field of use, such as buying things using communications between a customer’s smartphone and a merchant’s server computer.  Instead, the operations of claim 31 and its dependents inherently depend on very specific technology, viz. a wireless Bluetooth fashion-item identity chip with specific elements, interacting with a portable computing device and a remote server in the ways recited in claim 31.  Therefore, upon analysis under Step 2A, Prong 2 of the Mayo test, claims 31-33 and 35-37 are patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 22, 2022